Cat and dog fur (debate)
The next item is the report by Mrs Svensson, on behalf of the Committee on the Internal Market and Consumer Protection, on the proposal for a regulation of the European Parliament and of the Council banning the placing on the market and the import of, or export from, the Community of cat and dog fur and products containing such fur - C6-0428/2006 -.
Madam President, we have had the opportunity in the past to discuss this proposal in committees and intergroups. I am sure you will understand that I am very happy to be having this debate with you tonight.
First of all, I would like to express my sincere thanks for the work of all Members of the European Parliament, especially that of the rapporteur, who has done a very good job. I would also like to thank the draftswoman and draftsman of the other committees, Mrs Lucas and Mr Stevenson.
It was a real challenge for me when I was first confronted with this issue after taking up my post. For me, the most frustrating part was that we had an issue which was very close to the heart of European citizens and which had the support of the Council and, clearly, of the European Parliament but also of the Commission, yet we still had problems in proceeding with this proposal. The problems were, of course, legal and not the result of a lack of political will.
I am happy that we have now reached a point where, using some imaginative and constructive approaches, we have managed to find solutions, and that we are now able to have a first reading agreement, which is very important to me. We are all familiar with the issue and know that the disturbing evidence of barbaric treatment of cats and dogs, which are bred and killed mainly for their fur, especially in Asia, has provoked a strong call for the Commission to take action.
As I have said, we had to find ways not only to express tangibly the political will of all the institutions involved and the citizens, but also to do so in a legally sound way that would ensure that this will could face and withstand any challenges arising in the future. I am very happy that, through the proposal and, in particular, the various trialogues, we have managed to reach a compromise. This compromise is legally sound and will ensure that the ban will be effective in practice.
For us, it is important to have results, not just to issue a political statement or express political will, which would eventually become ineffective. It would be correct politically, but it would not produce the results that we want: the protection of cats and dogs and, even more importantly, of European consumers who do not want to be offered the fur of cats and dogs, which they consider their pets.
I would like to mention two of my colleagues by name, Mr Mandelson and Mr McCreevy. Both were very supportive of our work in this area. As you know, the legal basis we have been using relates to the internal market and trade. This was necessary, because, unfortunately, there is no legal basis in the Treaty that would allow the EU to adopt a legislative initiative to ban a particular trade based on animal welfare or ethical concerns. Furthermore, there is no legal basis for animal protection as such in the Treaty, so we had to use these two legal bases, and my colleagues have been very supportive of this work.
We also had another legal challenge: the issue of proportionality. For reasons of proportionality it was necessary to consider including a provision that would allow for possible derogations to the ban. None of us was happy with this idea and, as I said, the only reason was to make this proposal more legally sound. I believe that we have managed to reach a proper compromise. As you know, this approach was also clearly supported by the legal services of all three institutions, the Commission, Parliament and the Council. But the compromise we have today is the right one. It contains the possibility - and I emphasise the word 'possibility' - to derogate exceptionally from the trade ban for taxidermy or educational purposes.
We have used the legal bases described and we know that this approach will benefit not only European consumers but also animal welfare, especially since we cannot introduce our animal welfare rules outside the European Union. We cannot promote them internationally, but, by closing the market to the unscrupulous people who practise this trade, we are not only sending a clear message but also helping to stop this practice.
Finally, Parliament, the Council and Commission have worked very hard to get the legislative proposal to the present stage and to reach an acceptable compromise. I very much hope that the vote tomorrow will reflect this positive and constructive attitude, so we can put this legislation in place as soon as possible.
rapporteur. - (SV) Madam President, ladies and gentlemen, tomorrow when we vote on this report, we shall have the opportunity to make great efforts to put a stop to the dreadful cruelty sometimes suffered by dogs and cats - animals of which we often make pets.
As the rapporteur responsible for this matter, I am both pleased and satisfied with the report on which we - Parliament, the Council and the Commission - have now agreed. I wish to thank the Commission and the Council for their constructive cooperation. I also wish to thank the Chairwoman of the Committee on Internal Market and Consumer Protection, Mrs McCarthy, together with my fellow Members. I wish to thank Mr Stevenson who, I know, has worked for many years in order to achieve progress on this matter. Everyone has shown a lot of commitment and a desire to obtain an outcome that is good for dogs and cats.
The work has been extremely interesting, particularly in view of the interest shown by the public in this issue. I am completely convinced that the opinions widely held among the public and among animal rights organisations have contributed very significantly to our reaching this agreement. I want to say a big thank you to all those committed people who have added names to petitions and participated in a variety of campaigns. They have shown that we no longer accept such cruelty to animals. Thank you, everyone. Your protests have borne fruit.
Many of us have seen documentaries, films and pictures showing dogs and cats having their fur removed even when they were still alive. It is enough to see just one picture or documentary showing such cruelty to animals to realise that everything must be done to put a stop to it.
The Humane Society estimates that more than two million cats and dogs are kept prisoner under disgusting conditions before being killed for the sake of their fur. The fur and skins are then sold under false designations such as 'China wolf' or 'Asian wolf' and used, for example, for cuddly toys for children, decorative objects, clothes and handbags.
We must now put a stop to this trade, above all because of the extreme cruelty involved in fur production. That reason is enough, but nor - I might add - is there any need for cat or dog fur in any product at all, because synthetic materials can be substituted for it.
False descriptions extensively deceive consumers. Unsuspecting consumers can buy toys for their children in good faith and without having the slightest idea that a cat may have been skinned alive in order to be used for that very toy.
It has been maintained in the debate that we need the skins in question in order, for example, to relieve joint pain, in other words for medical reasons. My answer to that is that, in 2007, no patient is prescribed cat skin to combat rheumatic pain when he or she visits the doctor. We have progressed beyond that.
I, as rapporteur, together with everyone committed to this cause, had great hopes, then, when the Commission's proposal was accepted. We believed that we needed a total ban, but the Commission's original proposal made certain exemptions possible, for example when the label stated that the fur came from cats or dogs that had not been bred or slaughtered for manufacturing purposes or when the skins concerned were personal belongings or household objects.
My view throughout has been that the regulation would be an empty gesture if scope were allowed for such exemptions, as the situation would be quite impossible to monitor and the exemptions would pave the way for continued trade and for the dreadful practices described. It was not a regulation of that kind that people were requesting or demanding of the EU.
I am therefore now pleased to be able to say that we have a proposal for a total ban following discussions with the Commission and the Council. I hope that Parliament will support the proposal tomorrow by voting in favour of the amendments to which the Committee on Internal Market and Consumer Protection has unanimously agreed. We also have proposals concerning the way in which the rules would be applied in the Member States, and we propose that the Member States should also have to report to the Commission on the way in which compliance with the rules is monitored.
I am convinced that the public will be watching us carefully when we vote tomorrow, as there is a real demand for measures to be taken on this issue.
draftsman of the opinion of the Committee on International Trade. - Madam President, I should like to really warmly welcome Mrs Svensson's report and to congratulate her on her excellent work. She has been a brilliant rapporteur and we have got a very positive result. It is very clear that Parliament is united in saying that there should be no derogations that would compromise the integrity and the effectiveness of a ban.
However, I must say that, in terms of this legislation being forthcoming from the Commission, we have had to wait quite a long time. I remember writing to Commissioner Byrne back in 2002 calling for a ban on cat and dog fur. We were told simply that it was a very complex issue and the Commission was reflecting.
What worries me about that is that in a sense this slowness is being repeated on another issue that I want to turn your minds to, which is the issue of banning imports of seal products. Again, Parliament is being told that it is a complex issue. Exactly the same language is being used again now, when it comes to seal products, as was used back in 2002 about cat and dog fur.
As the draftsperson in the Committee on International Trade, I tabled amendments to the cat and dog proposal, not suggesting that we try to include seals - that would be too much - but at least asking the Commission to bring forward similar legislation to deal with imports of seal products. This was agreed by the Committee on International Trade.
The Commissioner said earlier that there was no lack of political will when it came to dealing with the cat and dog issue, what was lacking was an imaginative legal base. I urge the Commissioner and his services to be extraordinarily imaginative and to recognise that Europe's citizens feel the same revulsion about cat and dog fur as they feel about imports of seal products. We must have legislation coming forward very urgently on that issue as well.
draftsman of the opinion of the Committee on Agriculture and Rural Development. - Madam President, I wish to begin by expressing my very warm thanks to Mrs Svensson for a brilliant piece of work and a brilliant report. I also wish to thank Mrs McCarthy for her dedication and commitment to steering this very important report through Parliament. However, most of all, I am grateful for the great courage of Commissioner Kyprianou, because, as Mrs Lucas has just said, the previous Commissioner told us that it was impossible and there would never be a legal basis. I remember Commissioner Kyprianou saying to me, 'As a lawyer, if I went round telling clients that things were impossible, I would never make a living!'. He has fulfilled his pledge.
It is music to my ears to hear this debate this evening, because it has taken eight years to get this far, with the help of Humane Society International. Betsy Dribben, who used to work for Humane Society International, has flown over from Washington and is in the public gallery tonight, and many thanks are due to her for her dogged campaigning.
Humane Society International estimates that, every year, about two million cats and dogs are killed in China alone to supply the fashion market in Europe with items like this little toy, which the rapporteur mentioned - little cats, which mums and dads buy for their kids because they are cat and dog lovers, not realising that they have been made out of real cat and dog skin from animals that have been brutally killed. The trade buys these cat skins to make collars for trim for parka hoods and ski boot and ski glove linings and all sorts of fashion items.
This has been a fraud perpetrated on the public. The public are never told that they are buying items made of real cat and dog fur. Sometimes it is even dyed to look like fake fur and given false labels to fool the public. I am glad that, at long last, there will very soon be a regulation on the statute books in all 27 Member States banning this evil trade. I thank the Commissioner and everyone else who has been involved in achieving that.
on behalf of the PPE-DE Group. - (CS) Ladies and gentlemen, banning the trade in cat and dog fur in the EU is important for a number of reasons.
The first is the completely unacceptable so-called cat industry in Asia supplying Europe with a reported 2 million cats a year. It is outrageous that animals are skinned alive for their fur. This is the cheapest and most appalling method. I am aware that an EU regulation cannot bring about a change of behaviour among industrial breeders in third countries, but it can substantially reduce the volume of animals traded.
The second reason is that European consumers do not know that they are buying these products. If they knew they would not buy them. Cats and dogs are thought of as domestic pets in Europe. Most Europeans have no idea that cat and dog fur contributes not only to the more expensive furs of other animals but also to artificial fur. These products are not properly labelled. This is not an ethical problem, as opponents of this regulation would have it; rather, it is a matter of misleading the consumer, either intentionally or otherwise. The Union has a major obligation to prevent this. It is of course necessary for customs services in the Member States to employ effective means of determining, definitively and at reasonable expense, whether imported goods contain cat or dog fur.
The main reason, however, for adopting this regulation is the fragmentation of the market. Almost half the Member States have laws regulating or banning the trade in cat and dog fur whereas the rest do not. These regulations, with their lack of harmony, are exploited by traders on the European market, who transport goods made of cat and dog fur to the European countries where these goods are not yet banned. This regulation will substantially improve the enforcement of this law. Parliament has amended the Commission's text so that the only exception would be the use of fur for non-commercial purposes. This is because we do not want to bring about a nonsensical criminalisation of ordinary citizens.
I call on all of you who believe that the Union has no power to intervene in these matters to see that this is simply not the case. Article 95 authorises the EU to take action in such matters because we have a common interest in the functioning of a European market with legitimate commodities. I am grateful to the Commission and applaud the rapporteurs for their work.
on behalf of the PSE Group. - Madam President, in fact Mr Stevenson is right: eight years ago Labour MEPs were calling for an end to the cruel trade in cat and dog fur.
Commissioner, you will probably remember that the late Phillip Whitehead, the former chairman of the Committee on Internal Market and Consumer Protection, asked you as a Commission to take action. On 30 December last year, I received a petition on behalf of concerned citizens signed by over a quarter of a million people calling for us to bring in that ban. We have acted, but I believe that it is the citizens, in their determination, and animal welfare campaigners who should take the credit for this new law and for helping us to persuade you, Commissioner, to give us the legal power to ban it.
There is plenty of evidence of the inhuman treatment of cats and dogs bred for fur. Animal welfare organisations have been contacting my office and welcoming the law. Their only criticism is that it has taken us too long. But this law is also about protecting consumers who have unwittingly been deceived into buying clothes, toys and household products made from cat and dog fur. I would say that people power can win the day over bureaucracy and legal barriers.
I want to stress to the Commission and to the Member States that the committee's negotiating team wanted the EU to adopt the highest international standards and best practices in ensuring we ban this obscene trade and that cat and dog fur products do not end up in the shops by the back door.
So can I just be very clear: we insist no loopholes are created by not possible derogations, exceptional derogations. That is the language of the agreement we made with the Commission and the Member States. We insist on a report back on how the ban is being implemented and action if it is not working. We expect Member States to take their responsibilities seriously in both implementing and enforcing the ban. There must be tough and dissuasive penalties to deter the cat and dog fur traders. In short, a ban must mean a ban in principle and in practice - not a restriction enabling continuation of the trade by the back door.
on behalf of the ALDE Group. - (NL) Madam President, I should like to thank Mrs Svensson for her commitment and the work she has done. We, as the Group of the Alliance of Liberals and Democrats for Europe, support this compromise. It has surprised me enormously why it has taken so long before we managed to strike this compromise with the Council and Commission, because we in this House had to do a huge amount of work to reach this compromise. I am pleased with the outcome, particularly the fact that we are assuming an exemption position that is compatible with that of the United States and Australia. This is how we, as the western civilised world, can stand united against the nasty way certain countries deal with their pets.
I should like to endorse what Mrs Lucas said. When will there be a ban on seal fur? I should like to take this one step further still, as I believe that there are many more things the civilised world should take to heart where animals are concerned. I do not want to enter into detail about it at the moment, but I think there is much to say on this subject, and the Commissioner may already have ideas on this for future proposals.
Even though this ban may be at the expense of a number of Dutch expressions, such as de hond in de pot vinden [find your dinner in the dog] or de kat in de zak kopen [buy a cat in a sack], this does mean that we are keen to protect the animals that are dear to us, and it is unacceptable for our children to be faced with parts of their pets incorporated in their toys.
Finally, I should like to stress that the ALDE Group supports the compromise proposal as a whole; we do not have any problems with it.
I should like to mention the other side of the coin, though. In China, dogs are served up for dinner on a regular basis. To the Chinese, their fur is a residual product with economic value; this ban will have the effect that the economic value of the fur will take a significant nosedive.
Taking this one step further, this means that if pork and beef are part of our staple diet, it should no longer be possible to use their skins/hides either. We may have to give this matter some more thought, to see what we can do about this in future.
on behalf of the UEN Group. - (PL) Madam President, I fully support the ban on imports of cat and dog fur. At the moment, it is the least that we can do to combat cruelty to animals.
Dogs and cats have a particularly close bond to humans. They serve us and are devoted to us. Cruelty to these animals is particularly hurtful. We know that killing dogs and cats for fur is cruel and European Union Member States should not be indifferent to this practice. We cannot influence how animals are treated in other cultures, but we can at least say 'no' to goods bought at the price of unimaginable suffering caused to animals.
We should say 'no' to any kind of cruelty, irrespective of the victim involved. Sensitivity is universal. A sensitive person would never condone the suffering of another being, whether it is another human or an animal. The Union will have a purpose when it becomes a community of people who are sensitive to all pain, to all suffering.
I wholeheartedly support the rapporteur's position. At the same time, I would like to express my appreciation for her report and the work of the rapporteurs from the expert committees, Mr Stevenson and Mrs Lucas. Parliament is taking a significant step towards changing the way in which we treat animals.
on behalf of the Verts/ALE Group. - (DE) Madam President, Commissioner Kyprianou, ladies and gentlemen. I, too, should like to thank the rapporteur. It is thanks to Mrs Svensson's persistence that Parliament will be able to adopt, as early as tomorrow, at first reading, a Regulation banning the trade in and processing of dog and cat fur. In the trialogue with the Council and the Commission, Mrs Svensson successfully fought for a complete ban on the trade in and processing of this fur and thus said a clear 'no' to the derogations originally proposed by the Commission.
We must now ensure that the Member States implement this Regulation properly. This represents a great success for animal protection. This Regulation will eliminate once and for all the situation in which millions of cats and dogs have been kept and killed, sometimes in atrocious conditions, so that their fur can be processed and exported to Europe. This is also a triumph for democracy in Europe, as numerous citizens have called for this ban in the form of signature campaigns and petitions. This Regulation is also in the interests of consumers, as many citizens were completely unaware when purchasing products such as soft toys, clothing or keyrings that these contained dog or cat fur. All too often, traders have circumvented the existing voluntary code of conduct and placed dog or cat fur on the market mislabelled or with no labelling.
It is high time Europe took this important step for international animal protection, and thus followed the example of other countries, such as the USA and Australia, who introduced a similar ban years ago. Now, by means of tighter customs controls, new methods of analysis and criminal measures, we must ensure that the provisions adopted today are enforced effectively throughout Europe and all legal loopholes eliminated.
on behalf of the ITS Group. - (FR) Madam President, ladies and gentlemen, the choice has been put before us of whether to ban outright or restrict the trade in the furs of cats and dogs in the EU, and I congratulate and want to thank not only the rapporteur, Mrs Svensson, but also the Committee on Legal Affairs, which, having been asked for its opinion on this matter, has plumped for the first solution.
It was in fact high time that the Member States were reminded that dogs and cats are companion animals and that the trade in their furs and in products derived from them must not be accepted or even tolerated. Imposing, by law, such a ban in Europe, and making provision for effective and deterrent sanctions in the event of its being infringed, is the very least one can do today. There is no end to the fraudulent and deceitful practices that one finds going on, particularly in Asia, with the labels of most clothes made there - be they coats, hats, handbags, gloves, and shoes, not to mention toys, decorations and small leather goods - bearing the deceptive description of 'leather' or 'real fur'.
If a stop is to be put to this ignoble trade, each and every European citizen must adopt a responsible and ethical attitude by demanding, specifically, the labelling of all leather, skin and fur goods and of all food and pharmaceutical products whose origins might be a matter of doubt. Let us unite in refusing to encourage those countries in which human rights and dignity are disregarded and which, moreover, have no sense of having a duty of care for animals.
(SK) I would like to begin by observing that the fur industry has always been important in Slovakia, but it did not really start to expand until after 1990. Following Slovakia's EU accession, Slovak furriers have been exclusively importing fur materials from buyers in EU Member States. Being direct importers, these buyers can ensure the full legality and legitimacy of the imports, including the relevant certificates.
I understand the rapporteur, Mrs Svensson, and share her opinion that the large number of petitions and concerns expressed by consumers and citizens throughout the EU means that the Commission cannot remain inactive over the matter of banning the trade in cat and dog fur. It is indeed necessary to clarify existing legal requirements in all Member States. We must respond to the ethical concerns expressed by citizens over the possible presence of cat and dog fur in the Community, particularly in view of the indications that these animals may be being raised and killed in an inhumane manner.
Consumers are concerned that cat and dog fur cannot be readily distinguished from other furs or synthetic materials imitating fur, and this may give rise to unfair and fraudulent practices involving fur products, including fraudulent or misleading designations. There is no tradition in the Community of breeding cats and dogs for the purpose of manufacturing fur, and in fact the vast majority of products from cat and dog fur present in the Community come from third countries. In order to protect the internal market, customs supervision over the movement of goods from third countries to the European Union should be tightened.
Illegal imports could be addressed by stricter penalties against perpetrators, including heavy fines or the withdrawal of licences. I firmly believe that it is necessary to adopt European legislation that would unify market rules in the EU Member States At the same time, however, EU initiatives must not become a brake and cause the fur industry problems by disrupting legitimate fur trading. We must avoid putting up obstacles to the functioning of the internal market and ensure the free movement of legally traded fur and fur products in general.
(DA) Madam President, like my fellow Members, I wish to begin by sincerely thanking the rapporteur, Mrs Svensson, for an outstanding piece of work and for her excellent cooperation on this matter. The regulation we are debating today is a good, important and very necessary piece of legislation.
It is good legislation because it enables us to send a clear signal to the many EU citizens who have asked us to do something to prevent dogs and cats from being used for fur production. In this way, we are showing them that we are in actual fact listening to their concerns and making an active attempt to put a stop to cruelty to animals.
It is also an important piece of legislation because it has emerged that we cannot stop the sale of dog and cat fur solely by means of bans in the individual Member States. During the committee reading of the regulation, Mr Stevenson of the Committee on Internal Market and Consumer Protection showed us many dog and cat skins bought in Europe, including a skin made from four golden retrievers and bought in my own home city of Copenhagen. In Denmark we already have a ban, but it is clearly not good enough. We therefore need an effective ban at EU level.
The proposed legislation is also necessary because huge numbers of dogs and cats lead wretched lives that end in the most terrible suffering imaginable, and all because they have to provide fur for clothes and toys. By devising a common EU ban, we reduce the market for the sale of dog and cat fur and, at the same time, send a powerful signal concerning the repugnance we feel towards cruelty to animals.
I am therefore delighted that we have managed to devise as strict and sound a ban as this. The exemptions provided for will be so rare that they will each have to be justified and approved individually. We are as close to a total ban as is legally possible at the present time, and that is to be welcomed. However, the legislative text is not enough in itself. It is crucial that we continue to work on developing methods to enable us more effectively to identify where fur originates and to stop the traffic in illegal fur, which shady and unscrupulous characters will otherwise not hesitate to sell.
(SL) None of the assertions usually made as a justification for cruelty to animals can be made in the case of the trade in dog and cat fur. They are not being killed for clothing or food, and not even for the purposes of hunting.
The incentive for this slaughter has been provided by the global market; in other words the demand of certain industries for raw materials that are cheaper than synthetic ones, since people living in extreme poverty on other continents receive very little for the sale of such items.
The European market is now generating world supply through its demand. And it is time now for us to put an end to this, both for ethical reasons and also so that we can put an end to the deception of consumers, who do not realise that they are buying garments or toys made from dog or cat fur. It would be better if there were no exceptions to the ban on imports. Yet if we remain focused on the main goal, then a compromise also makes sense.
Effective implementation of the regulation will be extremely important. Here we expect great things from the Commission and especially from Mr. Kyprianou, whom I thank, as I do the rapporteur Mrs Svensson, for their efforts.
(SV) Madam President, thank you, Mr Kyprianou and my dear Mrs Svensson, for doing such a fantastic job. Most cats and dogs growing up in Europe can count on being stroked, fed, exercised and well cared for. However, those people who buy cuddly toys or fashionable handbags made of cat or dog fur contribute to a trade that causes animals to be tortured, beaten and flayed alive.
This legislative proposal is unusual. Firstly, the EU has finally listened to the voice of the people, who wish to ban this repulsive trade. Secondly, the internal market was considered to operate best if we banned the trade. For once, animal protection has taken precedence over the internal market.
I wish to emphasise the importance of not allowing the exemptions to undermine the ban. Finally, we have a precedent that points the way to trade based on values other than market fundamentalism. I hope and demand that, once we have brought this matter to a conclusion, the next topic will be a ban on the import of seal skins. Hundreds and thousands of seals are still tortured to death on the ice in Canada and Norway.
(FR) Madam President, our further discussion of the importation of the skins of two million slaughtered Chinese dogs and cats is comparable to that which we had in the 1990s, when we returned on three occasions to discussing the importation from the Arctic regions of the furs of animals killed in leghold traps. On each occasion, whether we were talking about seals, dogs, cats or foxes, I am sorry to have to say that the Commission played for time and allowed the trade to continue to the greater glory of the Market Almighty.
Let us never forget that, in March 1996, despite proof that mad cow disease was capable of being transmitted to humans, the Commission threatened four German Länder with sanctions for their refusal to allow the importation of suspect cattle. The lesson one can learn from all that is that the logic of the market demands that everything be capable of being bought or sold or used as a means to making a profit, whether it be dogs, cats, kidneys, eyes, women, children, slaves, or workers. That is why the economy must be subject to political constraints, in order that those great values that are beyond price may be re-established.
Madam President, over one million Europeans have lobbied in favour of banning the import of cat and dog fur into the EU. The Commission listened to the European Parliament and reacted by taking legislative action to ban the import of cat and dog fur. I welcome this and hope that we will see an end to the barbaric trade which accounts for the slaughter of over two million cats and dogs each year.
However, we do not just want warm words. Some constituents have raised concerns that loopholes in the Commission's proposal may allow imports via the back door. I recently tabled a written question asking the Commission about derogations that might allow the trade to continue. The reply that I received gave information on two derogations, one relating to fur that was part of personal or household effects being brought into the EU, and the other relating to fur or products containing fur that have not been bred or killed for fur production.
I welcome the fact that the European Parliament report deletes these derogations and I urge colleagues to fully support this report. We want to be sure that cat and dog fur will not be imported into the EU.
Madam President, I welcome the fact that several EU countries - France, Italy, Denmark, Greece and Belgium - moved unilaterally to ban the trade. However, there are differences in the approaches of other Member States, ranging from bans on rearing and slaughter to labelling requirements. These differences can cause problems for consumers, retailers and traders alike. That is why, as we all know, an EU-wide ban is so important if we want an end to this vile trade.
We have already heard that 2 million dogs and cats are slaughtered each year for their fur and that it takes at least 10 dogs and up to 24 cats to make a single coat. These animals live in horrific conditions and many are skinned alive. Since the US brought in a ban, more cat and dog fur is coming into the EU. The problem is that many customers do not know what they are buying, as cat and dog fur is quite often labelled as fake fur. It is also included in a variety of products other than clothing, such as some homeopathic medicines, children's toys and accessories.
I welcome the debate tonight and the vote tomorrow and I congratulate the Commissioner on his commitment.
Madam President, before making a few points, I should first like to briefly mention two practical issues.
Firstly, I appreciate the need for monitoring and reporting, and that is why we are in agreement with Parliament on this. Effective and analytical methods are in place, which will be very helpful in implementing this legislation.
Secondly, on labelling, it was always debatable whether labelling would be enough. We decided - and I think Parliament was in agreement - that labelling was not enough and therefore we proposed legislation. However, on the general issue of labelling, we are following very closely voluntary initiatives, programmes and schemes that already exist to cover other fur products and ensure that consumers are properly informed.
On the issue of seals, I have to say at the outset that it is not my responsibility. My colleague, Mr Dimas, has already made a statement to Parliament on this issue. I was expecting this question, so I can tell you that EFSA has already been asked by the European Commission to provide a full objective assessment on the animal welfare aspects of the killing and skinning of seals, which was what Commissioner Dimas promised you.
We expect to have this report in November, and based on that the Commission will assess in the shortest possible time the options to respond to this issue. I am sure my colleague will be very happy to discuss this issue with you once he has received the EFSA report.
Allow me to make two or three points. I understand the frustration of many of you who were here before I was. You have talked about 'a long time'. I have been in office for only two and a half years and I have already produced a proposal. I do not know what happened in the past, but I think we would all appreciate that this Commission would not only make a commitment but also deliver this proposal within a reasonable time. I would just like to mention that.
Secondly, I appreciate that the support of the European citizens has made a great impact; it was a great issue for us and it helped me convince those who needed convincing. However, you have all had a chance to talk with me privately on this issue and you know that I personally did not need to be persuaded or convinced about this. As soon as I was informed about this practice, I immediately gave instructions for my departments to start working on it. Therefore, credit me with the fact that I did not need any convincing as soon as I saw the films and knew what the practice was.
Thirdly, let me mention the derogations. I know your views. From the very beginning I said that I was not happy with them either. However, you must realise that we started with a completely negative approach and then we managed to present a proposal.
If the Commission wanted to allow loopholes, we would never have brought the proposal in the first place. We are just trying to find the best possible way to make it legally sound to be able to withstand any challenges before the court. That was our approach. We proposed several derogations; these were not agreed upon. We have found a very positive outcome with a compromise. Trust me, we never intended to allow any loopholes. What we were trying to do, based on legal advice, was to make this as effective and as solid as possible. The principle was upheld by the other two legal services.
Therefore, I am very happy that we are having this debate and that we are competing with each other as regards who wants more - what more could one ask? This is the right approach and your support gave me enough strength to convince whoever needed convincing. Therefore, I am looking forward to working with you on many other issues that touch upon animal welfare.
(Applause)
The debate is closed.
The vote will take place tomorrow, 19 June 2007.
Written Statements (Rule 142)
in writing. - (FI) First of all I would like to thank the rapporteur, Eva-Britt Svensson, for having done a splendid job, and for having added certain elements to the Commission initiative, in particular that violation of the ban will result in prosecution and that derogations to the ban are unacceptable. She has been able to see through the entire process diplomatically, so that now we only need to adopt the long-awaited ban in plenary without further ado.
The whole process has also been an exemplary indication of how decisions and legislation at EU level can be influenced by citizen action. There would hardly have been an initiative for legislation on the matter but for the petitions by citizens and active lobbying. I do hope that this example will encourage the citizens of the Union to take a more active part in EU decision-making.
I welcome the Union's proposal on a complete ban on the trade in cat and dog fur because I believe that it is unacceptable that around two million dogs and cats are butchered every year for this purpose. 12-15 dogs need to be killed to produce one dog fur coat and 24 cats for one cat fur coat. The vast majority of European consumers condemn the barbaric slaughter of our favourite domestic animals and do not wish to buy these products. This is why importers often give cat fur products various invented names to mislead the well-meaning customer. We need to have a comprehensive EU ban and put an end to this barbaric practice permanently. As so often happens, company self-regulation has proved to be ineffective in this case too. Retailers do not even label which animal the furs originate from. At the moment, fifteen Member States ban the trade in dog and cat fur, but there has been no general ban in the other countries until now. A comprehensive ban is an important step towards a more humane, animal-friendly society in Europe.